[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION (RE: MOTION FOR ARTICULATION)
In response to the defendant's motion for articulation dated April 23, 1999, the Court clarifies its decision under the heading "pension", by adding the following language to said section.
"Accordingly, the defendant shall, by way of a Qualified Domestic Relations Order, give the plaintiff 10% of his accrued interest in said pension plan as of the date of dissolution of the marriage."
Klaczak, J. CT Page 9170